Citation Nr: 0944569	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  09-13 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to nonservice-connected pension benefits.   


REPRESENTATION

Appellant represented by:	Richard Rhea, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the Veteran's claim of 
entitlement to pension benefits, based on excessive income.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's countable income exceeds the applicable maximum 
annual pension rates for the time period in question.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. §§ 1503, 1521 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 
3.272, 3.273 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in February 2006.  This letter informed the 
Veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the Veteran should provide.  No prejudice has been alleged in 
the timing of this notice, and none is apparent from the 
record; and the claim was readjudicated again during the 
course of this appeal.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a timing defect may be 
cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits, such as 
specifically informing the Veteran of the information needed 
to complete this claim.  Consequently, and particularly in 
light of the fact that there is no legal basis on which this 
claim can be granted (See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994), the Board finds that the duty to notify and 
assist has been satisfied.

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a Veteran of 
a period of war who meets the service requirements and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the Veteran's willful 
misconduct. 

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 
(2009).  The MAPR is published in Appendix B of VA Manual 21-
1 (M21-1) and is to be given the same force and effect as if 
published in VA regulations.  38 C.F.R. § 3.21 (2009).  For 
the purpose of determining initial entitlement, the monthly 
rate of pension shall be computed by reducing the applicable 
maximum pension rate by the countable income on the effective 
date of entitlement and dividing the remainder by 12.  38 
C.F.R. § 3.273(a) 
(2009).  Payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded under § 3.272.  
38 C.F.R. § 3.271(a) (2009).  

Medical expenses in excess of five percent of the maximum 
annual pension rate, which have been paid, may be excluded 
from an individual's income for the 
same 12-month annualization period to the extent they were 
paid.  See 38 C.F.R. 
§ 3.272(g)(1) (2009).  Salary means the gross amount of a 
person's earnings or wages before any deductions are made for 
such things as taxes, insurance, retirement plans, social 
security, etc.  38 C.F.R. § 3.271(b) (2009).  

The MAPR is adjusted from year to year.  Effective December 
1, 2004, the MAPRs was $13,309 for a Veteran with one 
dependent.  Effective December 1, 2005, the MAPR was $13,855 
for a Veteran with one dependent.  Effective December 1, 
2006, the MAPR was $14,313 for a Veteran with one dependent.  
Effective December 1, 2007, the MAPR was: $14,643 for a 
Veteran with one dependent.  Effective December 1, 2008, the 
MAPR was: $15,493 for a Veteran with one dependent.  See 38 
C.F.R. §§ 3.21, 3.23(a)(1); VA Manual M21-1, Part I, Appendix 
B.

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income.

The Veteran's claim for pension benefits was received in 
November 2005.  He was denied entitlement to pension by a 
November 2006 RO decision, which found that his income was 
excessive.  Specifically counted were his annual Social 
Security benefits of $13,278.00, his wife's of $6,330.00, and 
his annual retirement income of $5,340.  This makes for an 
annual income of $24,998.  Medicare deductions of $2,124 were 
counted as recurring medical expenses, and therefore his 
income was reduced to $22,824.  This amount is well in excess 
of the MAPR for a Veteran with one dependent, and the Veteran 
would therefore be ineligible for pension benefits.

Congress has set the income limits, and VA must comply with 
the law. Unfortunately, the Veteran's countable income 
exceeds the maximum income 
limit.  Accordingly, the Veteran's countable income is 
excessive for the receipt of nonservice-connected pension 
benefits.

The Veteran is advised that should his income or income of 
his spouse decrease in the future or if he or his wife should 
incur significant out-of-pocket medical expenses, he may 
reapply for pension benefits and his potential entitlement 
will be considered in light of the facts then of record.  At 
this time, however, the evidence does not show that the 
Veteran meets the eligibility requirements for nonservice-
connected pension benefits.  


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


